Citation Nr: 1818798	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-35 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for prostate cancer, post-operative, to include as due to exposure to chemicals and asbestos.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to November 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas.  In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).


REMAND

In order to satisfy VA's duty to assist, the Board finds that a remand is required to provide the Veteran a VA examination.  38 U.S.C. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is remanded for the following action:

1.  The AOJ must provide the Veteran with a VA examination regarding his claimed disabilities.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported.  Any indicated tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that 

(a)  any present left and/or right foot disability;
(b)  any present left and/or right knee disability; AND/OR
(c)  any present back disability

was incurred in or due to his active duty.  In so doing, the examiner must specifically consider and discuss the Veteran's assertions regarding in-service events and in-service/post-service symptoms.

All rendered opinions must be accompanied by a thorough rationale.

2.  The AOJ must provide the Veteran with a VA examination regarding his prostate cancer and the residuals thereof.  The Veteran's electronic claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported.  Any indicated tests that are deemed necessary for an accurate assessment must be conducted.  The examiner should then provide opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's prostate cancer was incurred in or due to his active duty.  

In so doing, the examiner must specifically consider and discuss the Veteran's assertions regarding in-service exposure to chemicals and asbestos while serving aboard submarines, as well as the article submitted by the Veteran regarding the relationship between prostate cancer and asbestos exposure.

All rendered opinions must be accompanied by a thorough rationale.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2017).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If he fails to report, the claims file must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

